647 N.W.2d 532 (2002)
In re Petition for DISCIPLINARY ACTION AGAINST Shirley A. DVORAK, an Attorney at Law of the State of Minnesota.
No. C7-95-1179.
Supreme Court of Minnesota.
July 12, 2002.

ORDER
On January 3, 2001, this court suspended respondent Shirley A. Dvorak from the practice of law for a period of one year. In re Dvorak, 620 N.W.2d 908 (Minn.2001). The order provided that respondent could petition for reinstatement by affidavit upon reinstatement to the practice of law in North Dakota.
The Director of the Office of Lawyers Professional Responsibility has filed an affidavit stating that respondent has been reinstated to the practice of law in North Dakota, that she has filed an affidavit for compliance and that she has complied with the terms of the suspension order.
IT IS HEREBY ORDERED that respondent Shirley A. Dvorak is reinstated to the practice of law in the State of Minnesota effective the date of this order.
BY THE COURT:
/s/ Paul H. Anderson
Associate Justice